IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00122-CR

                           EX PARTE JORDAN PRICE



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2019-472-2


                          MEMORANDUM OPINION


      Appellant Jordan Price was arrested in McLennan County, Texas on January 23,

2019 after a traffic stop. Price had a number of outstanding arrest warrants issued by the

State of Virginia. A search of Price’s car revealed a felony amount of a controlled

substance. Price was indicted on the drug charge in cause number 2019-446-C2. Bail was

set on the drug charge in the amount of $5,000. Price’s mother posted bond on his behalf

on February 10, 2019, but Price remained in custody due to the Virginia warrants.

      On February 12, 2019, Price filed a petition for writ of habeas corpus, which was

assigned Case Number 2019-472-2. In that petition, Price challenged the court’s failure

to set bail on the Virginia charges. After a hearing on March 15, 2019, the trial court

granted Price’s habeas petition and set bail on the Virginia charges at $200,000, with
additional conditions of release. Price never made the required bail. On April 5, 2019,

Price appealed the trial court’s order, which was assigned Cause Number 10-19-00122-

CR in this Court.

        Also on April 5, 2019, Price filed another petition for writ of habeas corpus that

was assigned Case Number 2019-1203-2. The denial of the writ in that case resulted in

another appeal to this Court in Cause Number 10-19-00238-CR. A Virginia Governor’s

warrant for extradition was issued on May 10, 2019, and a McLennan County district

judge signed an order delaying service of the warrant on May 22, 2019. Price entered a

plea of guilty to the drug charge in Case Number 2019-446-C2 on June 13, 2019. Price

signed a voluntary waiver of extradition in Case Number 2019-1203-2 on June 18, 2019,

and the trial court signed an Order Granting Waiver of Extradition the same day. Price

was extradited to Virginia on July 12, 2019. See Price’s Amended Brief, p. 14.

        After reviewing the record, we dismiss Price’s appeal as moot. The issuance of a

valid Governor’s Warrant renders moot any complaints arising from confinement under

a fugitive warrant, including alleged violations of the Code of Criminal Procedure. See

Ex parte Worden, 502 S.W.2d 803, 804 (Tex. Crim. App. 1974); see also Ex parte Windsor, No.

10-14-00401-CR, 2016 WL 192303, at *8 (Tex. App.—Waco Jan. 14, 2016, pet. denied)

(mem. op., not designated for publication) (“The issuance of a valid Governor’s warrant

renders moot any complaint arising from confinement under a fugitive warrant,

including detention in excess of the statutory period.”). As Price makes no claim that the

Governor’s Warrant or his arrest were improper, his appeal is moot.



Ex parte Price                                                                       Page 2
        In a reply brief filed on October 21, 2019, Price argues that he is not attempting to

challenge the Governor’s Warrant or any issues requesting relief from extradition, but is

seeking a declaration from this Court that the trial court violated his constitutional rights

by holding him beyond the time allowed under the Code of Criminal Procedure. Price

requests a declaration that the trial court deprived him of his liberty without due process

of law. Price relies upon Ex parte Werne, 118 S.W.3d 833, 838 n.2 (Tex. App.—Texarkana

2003, no pet.). Despite the Texarkana court’s unnecessary finding of a constitutional

violation, the trial court’s denial of Werne’s habeas petition challenging the extradition

proceeding was affirmed. Id. at 838. As the Texarkana court noted: “The error was

ultimately rectified, although at the cost of six unnecessary weeks in jail for Werne. That

error, however, has not contaminated the present proceeding, which involves a proper

Governor’s warrant and arrest pursuant to that warrant.” Id. at 837. There has also been

no “contamination” of the proceedings in Price’s case even if there is a possibility that he

was held beyond the time provided in the Code of Criminal Procedure, which we do not

conclude from the record in this case. Price’s claims are, therefore, moot.

        We also decline to follow the Werne court’s dicta because a declaratory judgment

is not recognized in a criminal or habeas case. See Ex parte Alba, 256 S.W.3d 682, 686 (Tex.

Crim. App. 2008) (appellate court not authorized to enter declaratory judgment); see also

State v. Cleaton, 5 S.W.3d 908, 910 (Tex. App.—Houston [14th Dist.] 1999, pet. ref’d)

(declaratory judgment not recognized in criminal or habeas cases); Ex parte Osborne, No.

04-98-01086-CR, 1999 WL 792435, at *1 (Tex. App.—San Antonio Oct. 6, 1999, pet. ref’d)



Ex parte Price                                                                         Page 3
(mem. op., not designated for publication) (declaratory judgment not available in

criminal or habeas actions).

        Finally, Price’s claims are additionally moot because he is no longer within the

State of Texas. See Armes v. State, 573 S.W.2d 7, 9 (Tex. Crim. App. 1978) (habeas

unavailable if applicant no longer in custody); see also Ex parte Alt, 958 S.W.2d 948, 952

(Tex. App.—Austin 1998, no pet.) (habeas not available to secure judicial determination

of question which, “even if decided in the applicant’s favor, could not result in his

immediate discharge.”); Ex parte Stowell, 940 S.W.2d 241, 243 (Tex. App.—San Antonio

1997) (habeas action moot when petitioner extradited to another state and no motion to

stay extradition was filed). The record does not reflect that Price filed a motion to stay

extradition.

        In light of the foregoing, we dismiss Price’s appeal as moot. We additionally deny

the State’s Motion to Strike Appellant’s Brief as moot.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed for want of jurisdiction
Opinion delivered and filed November 13, 2019
Do not publish
[CR25]




Ex parte Price                                                                      Page 4